Citation Nr: 0616168	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability.

2.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD) for the 
period commencing on September 26, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection and a 30 percent evaluation for 
PTSD, effective from September 26, 1997 (the date on which he 
filed his original claim for VA compensation for PTSD).  Also 
on appeal is an April 2000 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
chronic left shoulder disability. 

The issue of an increased rating for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.   The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A chronic left shoulder disability did not have its onset 
during active military service.


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred, nor is 
one presumed to have been incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for service connection for a left 
shoulder disability was received in January 2000, and a 
rating decision was rendered before promulgation of the VCAA.  
He was ultimately notified of the provisions of the VCAA in 
correspondence dated in January 2003 and February 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and private and VA medical 
records dated from 1974 to 2004 have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issues of service connection 
and rating psychiatric disorders.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Service connection for a chronic left shoulder disability.

The veteran's service medical records show normal orthopedic 
findings with respect to his upper extremities on entrance 
examination in February 1966 and no report of any shoulder 
problems on his medical history questionnaire.  In March 
1966, he was treated for a contusion injury of his left 
shoulder following pugil stick and bayonet training.  X-ray 
studies revealed no evidence of fracture and physical 
examination did not show any evidence of acromioclavicular 
joint separation.  His arm was placed in a sling and he was 
placed on limited duty for three days, with an extension of 
limited duty for another 2 days.  No other left shoulder 
complaints were recorded in the veteran's almost 4 years of 
remaining service.  Service separation examination in 
February 1970 shows normal clinical findings on evaluation of 
his upper extremities.

The veteran's post-service medical records include private 
and VA examination and treatment reports dated from 1974 to 
1976, 1981 to 1984, and 1989, which show no complaints for 
left shoulder symptoms or any diagnosis of a chronic 
orthopedic disability affecting the left shoulder.  The 
earliest clinical notation of a left shoulder disability was 
in May 2000, when the veteran received treatment for left 
shoulder pain which, according to his own account, he had 
ever since military service.  VA treatment records dated 2000 
to 2003 show a diagnosis of acromioclavicular joint 
arthrosis, subacromial impingement, and a degenerative 
rotator cuff tear of the left shoulder, for which the veteran 
received surgery.  The veteran was examined by a VA physician 
in January 2003.  The physician noted the veteran's medical 
history, including the veteran's statement regarding a fall 
from a ladder shortly after service resulting in a right leg 
fracture.  The physician affirmed the aforementioned 
diagnoses and, after reviewing the veteran's medical history 
contained within his claims file, presented the following 
opinion:

"(The veteran) has some (left) rotator cuff 
disease with some mild limitation of the range of 
motion and strength consistent with previous 
rotator cuff surgery and rotator cuff repair.  
Based on the patient's history, it is with a 
reasonable medical certainty that it is at least 
as likely as not that the veteran's left shoulder 
condition had its onset within one year following 
discharge from his military service."  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for a chronic orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In the present case, the veteran's service medical records 
show treatment in March 1966 for a contusion injury of the 
left shoulder with no evidence of fracture of the bones of 
the left shoulder or damage to the acromioclavicular joint.  
Separation examination in February 1970 shows normal clinical 
findings on inspection of his upper extremities.  Thereafter, 
the opinion of the VA examiner in January 2003 was that it 
was at least as likely as not that the veteran's current left 
shoulder disability had its onset within one year following 
discharge from his military service.  The Board has 
considered the aforementioned medical findings and concludes 
that the veteran's treatment for a left shoulder contusion in 
service was for an injury that was acute and transitory and 
that resolved without any chronically disabling residual 
pathology.  The separation examination of February 1970 shows 
no chronic left shoulder disability.  The Board notes that 
the VA examiner in January 2003 clearly stated that it was at 
least as likely as not that the veteran's left shoulder 
disability had its onset, meaning its actual beginning, 
within his first year after leaving service and therefore the 
language of this opinion does not establish a direct link 
between his left shoulder disability and his period of active 
duty.  There is specificity in the language of the physician 
regarding the time that the left shoulder disability first 
became manifest.  Thus, the claim of entitlement to service 
connection for a chronic left shoulder disability must be 
denied.

To the extent that the veteran asserts that there exists a 
nexus between his left shoulder disability and his period of 
military service based on his knowledge of medicine and his 
familiarity with own personal medical history, because there 
are no indications in the record that he has received formal 
medical training in orthopedic medicine, he thus lacks the 
requisite professional qualifications to make diagnoses or 
present commentary and opinion on matters regarding their 
etiology and causation.  His statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for a chronic left shoulder disability is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A review of the claims folder reveals that the veteran has 
indicated that he was awarded Social Security Administration 
(SSA) disability benefits based on the diagnosis of PTSD.  
Those records have not been associated with the claims 
folder.  The VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992). 

Furthermore, subsequent to the case being forwarded to the 
Board, the veteran's brother submitted a statement in support 
of the veteran's claim for a higher initial rating.  The 
statement has not been reviewed by the RO.  Finally, the 
veteran has not been afforded a formal VA psychiatric 
examination by a psychiatrist or a psychologist in over three 
years.  He continues to receive treatment for substance 
abuse.  It was suggested by a VA examiner in April 2000 that 
the veteran suffers from many psychiatric disabilities not 
related to the service-connected PTSD, and that these 
impairments, and not PTSD affected his employability; 
however, upon receipt of the SSA records, this opinion should 
be revisited.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA that treated the veteran 
for PTSD since 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  .

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of impairment caused by PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service- connected PTSD results 
in social and occupational impairment.  
The multi- axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  The 
relationship between the PTSD and any 
other mental disability should also be 
discussed.  To the extent that any 
unrelated mental disabilities are 
present, the examiner should attempt to 
differentiate symptomatology attributable 
to those disabilities or to the service-
connected PTSD.  Any opinion expressed 
must be accompanied by a complete 
rationale.  If possible, in the opinion 
provided, the examiner is requested to 
indicate which of the following (a, b, c, 
or d) best described the degree of 
impairment solely caused by the PTSD:

(a) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or

(b) occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(c) occupational and social impairment 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or

(d) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation or 
own name.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


